THE THIRTEENTH COURT OF APPEALS

                                    13-17-00032-CV


                                  Rachael Sarah Ruiz
                                          v.
                                   Larry Dell Norris


                                   On appeal from the
                      261st District Court of Travis County, Texas
                         Trial Cause No. D-1-FM-15-007329


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although she is exempt from payment due to her affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

November 15, 2018